
	

113 HR 4147 IH: Student Veterans IT Upgrade Act
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4147
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Mr. Takano introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Chief Information Officer of the Department of Veterans Affairs and the Deputy Under
			 Secretary of Veterans Affairs for Economic Opportunity to submit to the
			 Committees on Veterans’ Affairs of the Senate and House of Representatives
			 a report regarding the information technology of the Department that is
			 used in administering the educational benefits administered by the
			 Secretary of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Student Veterans IT Upgrade Act.
		2.Report on Department of Veterans Affairs education information technology
			(a)ReportThe Chief Information Officer of the Department of Veterans Affairs, in coordination with the
			 Deputy Under Secretary for Economic Opportunity, shall submit to the
			 Committees on Veterans' Affairs of the Senate and the House of
			 Representatives a report on the information technology system of the
			 Department of Veterans Affairs that is used in connection with the
			 administration of educational benefits under laws administered by the
			 Secretary of Veterans Affairs. The report shall include the following:
				(1)The status, as of the date of the report, of such system.
				(2)The plan with respect to such system that was submitted to Congress prior to the date of the
			 report.
				(3)An action plan describing how the Chief Information Officer and the Deputy Under Secretary for
			 Economic Opportunity intend to finalize such system.
				(4)The anticipated cost of upgrading such system.
				(b)Annual briefingThe Chief Information Officer and the Deputy Under Secretary for Economic Opportunity shall update
			 the committees specified in subsection (a) at least annually on any
			 progress made in upgrading the information technology system of the
			 Department of Veterans Affairs that is used in connection with the
			 administration of educational benefits under laws administered by the
			 Secretary of Veterans Affairs.
			
